 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 3:19-CV-0466-JLS (WVG)
     STEVEN WAYNE BONILLA
12
     J-48500,                                            ORDER DISMISSING CIVIL
13                                      Plaintiff,       ACTION WITHOUT PREJUDICE
                                                         FOR FAILING TO PAY
14   v.                                                  FILING FEE OR MOVING TO
15                                                       PROCEED IN FORMA PAUPERIS
     ANTHONY BATTAGLIA, et al.,
16                                   Defendants.
17
18
19
20         Plaintiff Steven Wayne Bonilla, currently incarcerated at San Quentin State Prison
21   located in San Quentin, California and proceeding pro se, has filed the present civil action
22   (ECF No. 1).
23   I.    Failure to Pay Filing Fee or Request IFP Status
24         All parties instituting any civil action, suit or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26
27

                                                     1
                                                                             3:19-CV-0466-JLS (WVG)
 1   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if a court grants leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However, if
 4   the plaintiff is a prisoner, he remains obligated to pay the entire filing fee in “increments”
 5   even if the district court grants leave to commence his suit IFP, see Williams v. Paramo,
 6   775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his case is ultimately
 7   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
 8   Cir. 2002).
 9          Here, Plaintiff has not prepaid the $400 in filing and administrative fees required to
10   commence this civil action, nor has he submitted a properly supported Motion to Proceed
11   IFP pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C.
12   § 1914(a); Andrews, 493 F.3d at 1051.
13   II.    Conclusion and Order
14          For the reasons set forth above, the Court hereby:
15          (1)      DISMISSES this action sua sponte without prejudice for failure to pay the
16   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
17   28 U.S.C. §§ 1914(a) and 1915(a); and
18          (2)      GRANTS Plaintiff thirty (30) days from the date this Order is filed to:
19   (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete and file
20   a Motion to Proceed IFP which includes a certified copy of his trust account statement for
21   the 6-month period preceding the filing of his Complaint. See 28 U.S.C. § 1915(a)(2); Civ.
22   L. R. 3.2(b).
23   ///
24
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
26   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule § 14 (eff.
     Dec. 1, 2014)). The additional $50 administrative fee does not apply to persons granted leave to proceed
27   IFP. Id.

                                                           2
                                                                                          3:19-CV-0466-JLS (WVG)
 1         IT IS FURTHER ORDERED that the Clerk of the Court will provide Plaintiff with
 2   this Court’s approved form “Motion and Declaration in Support of Motion to Proceed In
 3   Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or complete
 4   and submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
 5   dismissed without prejudice based on Plaintiff’s failure to satisfy 28 U.S.C. § 1914(a)’s fee
 6   requirements and without further Order of the Court.
 7         IT IS SO ORDERED.
 8   Dated: March 29, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                   3
                                                                             3:19-CV-0466-JLS (WVG)
